SCHEB, Judge.
Appellant, who pled guilty to the offenses of (1) breaking and entering with intent to commit a felony, and (2) grand larceny, was sentenced to ten years, with credit for 93 days served. This general sentence, while within the maximum for the aggregate of the two crimes for which appellant was found guilty, must be vacated since it violates the rule set forth in Darden v. State, Fla.App.2d 1975, 306 So.2d 581.
We reject the appellant’s further contention that he can be sentenced only for the higher of the two offenses of which he stands convicted. Estevez v. State, Fla.1975, 313 So.2d 692. Moreover, having failed to show any prejudice, .the appellant’s contention that there was an inadequate showing of factual basis for his plea of guilty to each charge, must also fail. Williams v. State, Fla.1975, 316 So 2d 267.
*487Accordingly, the convictions are affirmed, but the general ten-year sentence is vacated. The case is remanded for resen-tencing to apportion the ten-year sentence between the two convictions.
BOARDMAN, A. C. J., and GRIMES, J., concur.